Exhibit 10.19

II-VI INCORPORATED

PERFORMANCE SHARE AWARD

 

Granted to:                                                                
Number of Performance Shares constituting Social Security #:
                                                     Maximum Award:
                             shares Grant Date:
                                                               

THIS PERFORMANCE SHARE AWARD is granted by II-VI Incorporated, a Pennsylvania
corporation (the “Company” or “II-VI”), to you (“Recipient”), a director,
employee or consultant of the Company or one of its subsidiaries, pursuant to
the terms and conditions of the II-VI Incorporated 2005 Omnibus Incentive Plan,
as amended from time to time (the “Plan”), a summary of which has been delivered
to you. This document shall constitute an Award Agreement as that term is
defined in the Plan and is intended to be a Qualified Performance-Based Award
within the meaning of Section 2.27 of the Plan. The Company recognizes the value
of your continued service as a key employee and has awarded you this performance
share award under the Plan, subject to the following terms and conditions:

1. Performance Share Award. The Company hereby grants to Recipient a Target
Award of              Performance Shares under the Plan subject to a Maximum
Award of              Performance Shares, to be earned in accordance with
Section 2 below. For the purposes of this Award: (1) “Performance Share” shall
mean a bookkeeping entry that records the equivalent of one (1) share of II-VI
Common Stock, no par value (“II-VI Common Stock”), granted pursuant to this
Award and that is payable solely in shares of II-VI Common Stock;
(2) “Performance Period” shall mean [DESCRIBE THE PERFORMANCE PERIOD];
(3) “Target Award” shall mean              Performance Shares awarded to
Recipient; (4) “Maximum Award” means the maximum number of Performance Shares
allowable under this Award as set forth above representing     % of the Target
Award.

2. Determination of Shares Earned. Subject to Sections 5 and 6 below, the
Company shall deliver to Recipient one (1) share of II-VI Common Stock for each
whole Performance Share that is earned in accordance with the following
schedule.

 

     Performance Shares Earned as a
Percentage of Target Award  

[DESCRIBE THE PERFORMANCE CRITERIA]

                %                 %                 %                 %   
             %(Maximum Award)



--------------------------------------------------------------------------------

Only whole shares of II-VI Common Stock shall be earned in accordance with this
Section 2. For the avoidance of doubt, earning 66.67% of a Target Award of 100
Shares would result in delivery of 66 shares of II-VI Common Stock.

3. Delivery of Shares. Unless Recipient has elected to defer receipt of the
Performance Shares in accordance with Section 4, and except as otherwise
provided in Section     , the Company shall cause a stock certificate
representing shares of II-VI Common Stock equal to the number of Performance
Shares earned and determined under Section 2 to be issued to Recipient on the
twentieth (20th) business day following the end of the Performance Period, or as
soon as administratively feasible thereafter (but in no event later than
March 15th of the calendar year following the calendar year containing the date
on which such Performance Shares are earned).

4. Deferral. Recipient may elect in writing on or before the date that is twelve
(12) months prior to the end of the Performance Period, or such earlier date as
may be designated by the Company ( the “Latest Deferral Date”) in order to
satisfy the deferral election requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), to defer the issuance of all or
part of the Performance Shares earned. Any such election shall: (1) specify the
date of issuance for the earned Performance Shares, which shall not be earlier
than the fifth anniversary of the original payment date or such other minimum
deferral period as may be designated by the Company in order to satisfy the
deferral election requirements of Section 409A of the Code; and (2) comply with
all other applicable deferral election requirements of Section 409A of the Code.

5. Limitation of Rights; Dividend Equivalents. Recipient (i) shall not have any
right to transfer any rights under the Performance Shares except as permitted by
Section 8 below, (ii) shall not have any rights of ownership of the shares of
the Company’s Common Stock subject to the Performance Shares before the issuance
of such shares, and (iii) shall not have any right to vote such shares.
Recipient, however, shall receive a cash payment equal to the cash dividends
paid on shares underlying Performance Shares if and when cash dividends are paid
to shareholders of the Company (but in no event later than March 15th of the
calendar year following the calendar year in which such cash dividends are
paid).

6. Termination of Employment. Except as provided in Section 7 below, if
Recipient’s employment with or service to the Company and its subsidiaries
terminates before the end of the Performance Period, this Performance Share
Award shall be forfeited on the date of such termination.

7. Prorating in Certain Circumstances. If Recipient’s employment with or service
to the Company and its subsidiaries terminates during the Performance Period due
to Recipient’s (i) early, normal or late retirement as those terms are defined
in the Company’s profit sharing plan, (ii) death or (iii) total and permanent
disability as defined in Section 105(d)(4) of the Code, Recipient shall be
entitled to a prorated portion of the Performance Shares to the extent earned
pursuant to Section 2 above, determined at the end of the Performance Period and
based on the ratio of the number of complete months Recipient is employed or
serves during the Performance Period to the total number of months in the
Performance Period. Any payments due on Recipient’s death shall be paid to his
estate as soon as administratively practicable after the end of the Performance
Period.

 

2



--------------------------------------------------------------------------------

8. Nontransferability. Except as otherwise provided in the Plan, the Performance
Shares shall not be sold, pledged, assigned, hypothecated, transferred or
disposed of (a “Transfer”) in any manner, other than by will or the laws of
descent and distribution. Any attempt to Transfer the Performance Shares in
violation of this paragraph or the Plan shall render this Award null and void.

9. Change in Control. All Performance Shares shall be awarded at the targeted
payout amount immediately prior to a Change in Control. For purposes of this
paragraph 9, “Change in Control” means (i) the consummation of any merger or
consolidation as a result of which the common stock of the Company shall be
changed, converted or exchanged (other than a merger with a wholly owned
subsidiary of the Company) or any liquidation of the Company or any sale or
other disposition of substantially all of the assets of the Company; or (ii) the
consummation of any merger or consolidation to which the Company is a party as a
result of which the persons (as that term is used in Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934, as amended) who were stockholders of the
Company immediately prior to the effective date of the merger or consolidation
shall have beneficial ownership of less than a majority of the combined voting
power for election of directors of the surviving corporation following the
effective date of such merger or consolidation.

10. Adjustments. The number of shares covered by the Performance Shares and, if
applicable, the kind of shares covered by the Performance Shares, shall be
adjusted to reflect any stock dividend, stock split, or combination of the
shares of the Company’s Common Stock. In addition, the Committee may make or
provide for such adjustment in the Performance Shares as the Committee in its
sole discretion may in good faith determine to be equitably required in order to
prevent dilution or enlargement of Recipient’s rights that otherwise would
result from (a) any exchange of shares of the Company’s Common Stock,
recapitalization or other change in the capital structure of the Company,
(b) any Change in Control, merger, consolidation, spin–off, spin–out, split–off,
split–up, reorganization, partial or complete liquidation or other distribution
of assets (other than a normal cash dividend), issuance of rights or warrants to
purchase securities, or (c) any other corporate transaction or event having an
effect similar to any of the foregoing. Moreover, in the event of any such
transaction or event, the Committee may provide in substitution for the
Performance Shares such alternative consideration as it may in good faith
determine to be equitable under the circumstances and may require in connection
therewith the surrender of the Performance Shares so replaced.

11. Fractional Shares. The Company shall not be required to issue any fractional
shares pursuant to this Award, and the Committee shall round fractions down.

12. Withholding. Recipient shall pay all applicable federal, state and local
income and employment taxes (including taxes of any foreign jurisdiction) which
the Company is required to withhold at any time with respect to the Performance
Shares and any cash dividend equivalents paid thereon. Such payment shall be
made in full, at Recipient’s election, in cash or check, or by the tender of
previously acquired shares of the Company’s Common Stock (including Performance
Shares then earned and immediately deliverable under this Award). Performance
Shares tendered as payment of required withholding shall be valued at the
closing price per share of the Company’s Common Stock on the date such
withholding obligation arises.

 

3



--------------------------------------------------------------------------------

13. Plan Provisions. In addition to the terms and conditions set forth herein,
this Award is subject to and governed by the terms and conditions set forth in
the Plan, which is hereby incorporated by reference. Unless the context
otherwise requires, capitalized terms used in this Award and not otherwise
defined herein shall have the meanings set forth in the Plan. In the event of
any conflict between the provisions of the Award and the Plan, the Plan shall
control.

14. No Continued Rights. The granting of this Award shall not give Recipient any
rights to similar grants in future years or any right to continuance of
employment or other service with the Company or any one of its subsidiaries, nor
shall it interfere in any way with any right that the Company or any one or it’s
subsidiaries would otherwise have to terminate Recipient’s employment or other
service at any time, or the right of Recipient to terminate his or her services
at any time.

15. Rights Unsecured. The Company shall remain the owner of all Performance
Shares deferred by Recipient pursuant to Section 4 and Recipient shall have only
the Company’s unfunded, unsecured promise to pay pursuant to the terms of this
Award. The rights of Recipient hereunder shall be that of an unsecured general
creditor of the Company and Recipient shall not have any security interest in
any assets of the Company.

16. Severability. If any term, provision, covenant or restriction contained in
the Award is held by a court or a federal regulatory agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions contained in the Award shall remain in
full force and effect, and shall in no way be affected, impaired or invalidated.

17. Controlling Law. The validity, construction and effect of this Award will be
determined in accordance with the internal laws of the Commonwealth of
Pennsylvania without giving effect to the conflict of laws. Recipient and the
Company hereby irrevocably submit to the exclusive concurrent jurisdiction of
the courts of the Commonwealth of Pennsylvania. Recipient and the Company also
both irrevocably waive, to the fullest extent permitted by applicable law, any
objection either may now or hereafter have to the laying of venue of any such
dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute.

18. Entire Agreement. The Award contains the entire understanding between the
parties and supersedes any prior understanding and agreements between them
representing the subject matter hereof with respect to this Award, except that
this Award shall be subject to the terms and conditions set forth in any
employment agreement between Recipient and Company. There are no other
representations, agreements, arrangements or understandings, oral or written,
between and among the parties hereto relating to the subject matter hereof which
are not fully expressed herein.

19. Captions. Section and other headings contained in this Award are for
reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of the Award or any provision
hereof.

 

4



--------------------------------------------------------------------------------

20. Limitation of Actions. Any lawsuit with respect to any matter arising out of
or relating to this Award must be filed no later than one (1) year after the
date that a denial of any claim hereunder is made or any earlier date that the
claim otherwise accrues.

21. Section 409A of the Code. This Award is intended to be excepted from
coverage under Section 409A of the Code and the regulations promulgated
thereunder (“Section 409A”) and shall be construed accordingly. The Company may,
in its sole discretion and without Recipient’s consent, modify or amend the
terms of this Award, impose conditions on the timing and effectiveness of the
issuance of the Performance Shares, or take any other action it deems necessary
to cause this Award to be excepted from Section 409A (or to comply therewith to
the extent the Company determines it is not excepted). Notwithstanding,
Recipient recognizes and acknowledges that Section 409A of the Code may affect
the timing and recognition of payments due hereunder, and may impose upon the
Recipient certain taxes or other charges for which the Recipient is and shall
remain solely responsible.

 

WITNESS       II-VI INCORPORATED

 

    By:  

 

[name]       [name]   [title]       [title]         (Corporate Seal) WITNESS    
RECIPIENT

 

   

 

 

5